DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 02/28/2022. Currently, claims 1, 2 and 5-14 are pending. No newly added claims. Claims 1 and 14 have been amended. Claims 3, 4 and 15 have been cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. The claims recite methods and system for medicine management. 
Exemplary claim 1 recites in part, 
…stores the lot information received from the production management apparatus; 
…stores the lot trace information received from the production management apparatus; 
…stores the change control information received from the change management apparatus; and 
…manages the lot information including the lot number and the lot trace information in association with the change control information including the change control number according to the lot number and the change control number to be applied to a product having the lot number input from the input apparatus; 
wherein first lot information out of the lot information stored in the first storage unit is updated by second lot information out of the lot information received from the production management apparatus, and 
wherein the data management unit manages the second lot information in association with the change control information associated with the first lot information. 
The claim recites the limitations of 1) storing lot information (lot number and lot trace information) and change control number, and 2) managing the lot information and change control number. 
See MPEP 2106.04(a)(2)(II)
This judicial exception is not integrated into a practical application because the additional elements describe “receiving lot information (lot number and lot trace information) and change control information”, “updating a first information with a second information” and “displaying the result(s)”. The additional elements are recited at a high level of “receiving, storing and displaying” data, which amounts to no more than insignificant extra-solution activity that does not impose any meaningful limits on practicing the abstract idea. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(g)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (production management apparatus, change management apparatus, input apparatus, medicine management apparatus and display) amount to no more than computer elements for implementing the abstract idea. See MPEP 2106.05(g)
Accordingly, claim 1 is directed to a judicial exception without significantly more. 
Claim 14 recites similar limitations as set forth in claim 1, and therefore is rejected based on similar rationale. 
Dependent claims 2 and 5-13 recite limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 

Response to Arguments
Applicant's arguments filed 02/28/2022 with respect to the rejection of claims 1, 2 and 5-14 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. 
The claimed invention(s) describe(s) data management apparatus and system for collecting and managing inventory (medicine) records. The collection and management of database information covers certain methods of organizing human activities. See MPEP 2106.04(a)(2)(II). The additional steps are recited at a high level of collecting, storing and displaying data, which amounts to no more than insignificant extra-solution activity that does not impose any meaningful limits on practicing the abstract idea. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Applicant’s published specification describes that “[i]n many pharmaceutical manufacturing companies, currently, one product is often sold to a plurality of countries along with the globalization of business…” Paragraph 0003. In addition, paragraph 0004 teaches that “…pharmaceutical manufacturing companies usually manufacture a medicine at a plurality of manufacturing plants.  Therefore, it is necessary to strictly manage the medicine manufactured at each plant in order to export the medicine manufactured by an appropriate manufacturing method to an appropriate country…” 

In Electric Power Group and Intellectual Ventures I, the court held that the collection, manipulation and display of data amounts to insignificant extra-solution activity. Similarly, the additional elements of the claimed invention(s) recite(s) “receiving, storing and displaying” data, which amounts to insignificant extra-solution activity. See MPEP 2106.05(g). Applicant’s specification describes the practical application of the results obtained and displayed from the claimed invention, “is used to determine whether or not to export medicine manufactured by a manufacturing method to a specific country, unapproved by a certain country to the country”. However, the claimed invention itself is not integrated into a practical application. 
Accordingly, claims 1, 2 and 5-14 are drawn to patent ineligible subject matter as they are directed to a judicial exception (i.e. abstract idea) without significantly more. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
None of the relevant prior art, single or in combination, fail(s) to teach the combination: 
“a change management apparatus that manages change control information including a change control number of the medicine, an importing country, and product information; and 
the medicine management apparatus comprising: a data management unit that manages the lot information including the lot number and the lot trace information in association with the change control information including the change control number according to the lot number and the change control number to be applied to a product having the lot number input from the input apparatus”, as recited in claims 1 and 14. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687